2 Ill. App.2d 42 (1954)
118 N.E.2d 42
Wayne S. Williamson, Plaintiff-Appellee and Cross-Appellant,
v.
McCann and Company, Inc., Defendant-Appellant and Cross-Appellee.
Gen. No. 9,926.
Illinois Appellate Court.
Opinion filed February 25, 1954.
Rehearing denied March 31, 1954.
Released for publication March 31, 1954.
Craig & Craig, by J.E. Horsley, and Sorling, Catron & Hardin, by B. Lacey Catron, for appellant.
Robert P. Shonkwiler, for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE REYNOLDS.
Affirmed in part, reversed in part and judgment entered here.
Not to be published in full.